Title: To George Washington from Robert Stewart, 3 June 1760
From: Stewart, Robert
To: Washington, George



My Dear Sir
Winchester, June 3rd 1760.

In my last by Colo. Martin I inform’d you that I had Inlisted a Man to Serve in Allen’s room, but that the extreme unreasonable Terms which Allen insisted on prevented my applying for his Discharge till I hear’d from you, I have since wrote to Capt. McKinzie to see if he could possibly procure a good man for your purpose upon reasonable Terms.
It was with great concern I was inform’d that you did not get timeous notice of the sitting of last Assembly as I am convinc’d beyond any doubt, how much the General Service and the Interest of this Colony in particular suffer’d in being thereby depriv’d of that salutary Advice which must naturally result from your Military knowledge and great experience which probably would have prevented the Planning of an Expedition that a thousand Circumstances concurr in rendering impracticable, and tho’ it does not become a person so shortsighted and ignorant of Politicks to discant upon the proceeding of so august a Body yet as a Soldier I think, I may presume to say, that to attempt with a handfull of raw undisciplin’d (I don’t know what to call them) Men to carry on so long an Expedition and penetrate into the Country of so warlike and formidable a people who from the Nature of the Ground in general, their numbers & mode of warfare have so vast a superiority, and push headlong

without establishing Posts, forming Magazines & no chance of securing a Retreat is contrary to all Military Rules & carries no probability of Success, tho’ its miscarriage would be productive of the most alarming & fatal consequences—Colo. Byrd has prudently refus’d the Command of it and told Ste[phen]s as he was 2d in Command he might wait on the Governor about it, what his going down will produce I know not and as you so well know the man will not trouble you with any of my conjectures yet I cannot help fearing much for its consequences, for if they go on I think there’s a moral certainty of their failing, and if they do not an immense Sum will be sunk without deriving any honor or advantage from it.
Another of our Companies Marches to morrow for augusta, with the remainder which will not exceed 150 fit for Duty Camp. Col[o]rs Hatchet and Batmen included we March the Day followg for Pittsbg with this trifling Party which is not a sufficient Guard for our Colrs & Baggage[.] we are to Escort a large Convoy and repair General Braddocks Road—General Mockton is to be at Carlisle on the 5th Inst. and it’s said he proposes to push the Expedition against Detroit with great viguor But I wish his operations may not be obstructed by the Ohio & Lake Indians for our last accots from Pittsbg say that an Indian alarm’d that Garrison with an accot that a very considerable Force would soon Attack that place and our Freindly Indians (as they call them) to man slip’d off without giving Crochan or any other the least previous notice of it—and a few Days ago an Express was Kill’d & Scalp’d between Legonier & Pittsbg.
I shall with great pleasure embrace every oppy of transmitting you the earliest and best Intelligence I can procure of our proceedgs Operations and Intentions and need not inform you how happy I should be by hearing often from you, I beg you will be so good as present my most hble respects to your Lady in the warmest & most obliging manner, that every requisite may concurr in forming your lasting and mutual Felicity are the most ardent wishes of him who entertains the most entire regard for you & is with unalterable Esteem My Dear Colonel Your ever Affecte Gratefull & obliged hble Servt

Robert Stewart

